

113 SRES 247 ATS: Designating the week of September 16 through September 20, 2013, as “National Health Information Technology Week” to recognize the value of health information technology in transforming and improving the healthcare system for all people in the United States. 
U.S. Senate
2013-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS1st SessionS. RES. 247IN THE SENATE OF THE UNITED STATESSeptember 19, 2013Ms. Stabenow (for herself and Mr. Thune) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating the week of September 16 through September 20, 2013, as National Health Information Technology Week to recognize the value of health information technology in transforming and improving the healthcare system for all people in the United States. Whereas health information technology has been recognized
			 as an essential tool for improving patient care, ensuring patient safety,
			 stopping duplicative tests and paperwork, and reducing healthcare costs;Whereas the Center for Information Technology Leadership
			 has estimated that the fully realized implementation of national standards for
			 interoperability and the exchange of health information could produce
			 significant savings in healthcare costs;Whereas the use of health information technology enables
			 providers to utilize innovative tools to provide more efficient, personalized,
			 and better coordinated care, and helps patients be more engaged in managing
			 their own treatment;Whereas Congress has made a commitment to realizing the
			 benefits of health information technology, including supporting the adoption of
			 electronic health records that will help to reduce costs and improve quality
			 while ensuring the privacy of patients;Whereas the adoption of electronic health records more
			 than doubled for physician practices and more than quadrupled for hospitals
			 between 2008 and 2012;Whereas it is necessary to continue improving the exchange
			 of health information confidently and securely between different providers,
			 systems, and insurers—a task that is foundational to transforming the
			 healthcare delivery system of the United States;Whereas aligning the use of electronic health records with
			 other reporting efforts is critical to improving clinical outcomes for
			 patients, controlling costs, and expanding access to care through the use of
			 technology; andWhereas, since 2006, organizations across the United
			 States have united to support National Health Information Technology Week to
			 improve public awareness of the benefits of improved quality and cost
			 efficiency of the healthcare system that the implementation of health
			 information technology could achieve: Now, therefore, be itThat the Senate—(1)designates the
			 week of September 16 through September 20, 2013, as National Health
			 Information Technology Week;(2)recognizes the
			 value of information technology and management systems in transforming
			 healthcare for the people of the United States; and(3)calls on all
			 interested parties to promote the use of information technology and management
			 systems to transform the healthcare system of the United States.